Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remark
2.	This is to replace the previous office action wherein claims 6 and 7 were inadvertently left un-addressed.

 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 8-12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (WO 2017/111892, which is equivalent to US 2018/0331156) and Vartabedian et al. (US 2009/0179027).
In re claim 1, Then teaches a substrate for microelectronic radiofrequency devices (e.g. RF power amplifier, page 3, 3rd paragraph and page 4, 2nd paragraph), comprising: 
a substrate 200/250 (Figs. 2A, 2M) comprising a semiconductor material (e.g. 200 comprises Si, SiGe, or Ge, page 5, 2nd paragraph); 
trenches in an upper surface of the substrate 200/250 (Figs. 2A, 2M), at least some of the trenches comprising a filler material 210 (i.e. STI material comprising an insulator, such as silicon dioxide or silicon nitride, page 6, 2nd paragraph) located within the respective trench (Fig. 2B), a resistivity of the filler material 210 being 10 kOhms.cm or greater (i.e. inherent characteristics of the insulator, as evidenced by Vartabedian et al. in [0034]); and 
a piezoelectric material 230 (e.g. AlN, page 7, 2nd paragraph and page 11, 1st paragraph) located on or above the upper surface of the substrate 200/250 (Fig. 2M).

    PNG
    media_image1.png
    425
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    534
    media_image2.png
    Greyscale

(Note)  MPEP 2131.01: multiple references 35 U.S.C. 102 rejection is proper if the extra reference is cited to show that a characteristic not disclosed in the reference is nd paragraph) being 10 kOhms.cm or greater.   However, it is the inherent characteristic of the insulator having the resistivity being 10 kOhms.cm or greater, as evidenced by Vartabedian et al.  
          
    PNG
    media_image3.png
    274
    533
    media_image3.png
    Greyscale


	In re claim 2, Then teaches that the filler material 210 comprises an oxide or a nitride material (page 6, 2nd paragraph).
	
	In re claim 3, Then teaches that the filler material 210 comprises silicon oxide or silicon nitride (page 6, 2nd paragraph).

	In re claim 8, Then teaches further comprising a radiofrequency filter RF filter supported on a side of the piezoelectric material 220 opposite the substrate 200/250 (Fig. 2M).

	In re claim 9, Then teaches that the radiofrequency filter is a surface acoustic wave radiofrequency filter (page 10, 2nd paragraph).

	In re claim 10, Then teaches further comprising an electrode comb 270/272 on the piezoelectric material 220 (Fig. 2H).
               
    PNG
    media_image4.png
    278
    558
    media_image4.png
    Greyscale

	In re claim 11, Then teaches that the semiconductor material 200 of the substrate 200/250 can be Si (page 5, 2nd paragraph), which implies that the Si can be one of amorphous or polycrystalline silicon.

	In re claim 12, Then teaches further comprising an intermediate layer 220 located between the upper surface of the substrate 200/250 and the piezoelectric material 230 (Fig. 2H).

	In re claim 21, Then teaches a method of making a substrate for microelectronic radiofrequency devices, comprising: 
forming trenches in an upper surface of a substrate 200 (Fig. 2A) comprising a semiconductor material (e.g. Si, SiGe, or Ge, page 5, 2nd
placing a filler material 210 in at least some of the trenches (Fig. 2B); and 
placing a piezoelectric material 220 (page 11, 1st paragraph) on or above the upper surface of the substrate 200 (Fig. 2M).

6.	Claims 1-3, 5-7, 11, 12 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (WO 2016/209263) and Vartabedian et al. (US 2009/0179027).
	In re claim 1, Then teaches a substrate for microelectronic radiofrequency devices (e.g. RF switches, page 2, 3rd paragraph), comprising: 
a substrate 200 (Fig. 2A) comprising a semiconductor material (e.g. comprises Si, SiGe, or Ge, page 6, 3rd paragraph); 
trenches 205 in an upper surface of the substrate 200 (Fig. 2A), at least some of the trenches comprising a filler material 210 (i.e. STI material comprising an insulator, such as silicon dioxide or silicon nitride, page 7, 2nd paragraph) located within the respective trench (Fig. 2B), a resistivity of the filler material 210 being 10 kOhms.cm or greater (i.e. inherent characteristics of the insulator, as evidenced by Vartabedian et al. in [0034]); and 
a piezoelectric material 230 (e.g. GaN, page 13, 1st paragraph) located on or above the upper surface of the substrate 200 (Fig. 2F).

(Note)  MPEP 2131.01: multiple references 35 U.S.C. 102 rejection is proper if the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  In this case, WO 2016/209263 is silent as to the resistivity of the filler 

          
    PNG
    media_image3.png
    274
    533
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    210
    390
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    209
    374
    media_image6.png
    Greyscale

                       
    PNG
    media_image7.png
    276
    387
    media_image7.png
    Greyscale

	In re claim 2, Then teaches that the filler material 210 comprises an oxide or a nitride material (page 7, 2nd paragraph).
	
	In re claim 3, Then teaches that the filler material 210 comprises silicon oxide or silicon nitride (page 7, 2nd paragraph).

	In re claim 5, Then teaches that at least some of the trenches 205 comprise a first filler material 210 occupying a portion of the respective trench 205 and a second, different filler material 212 (page 10, line 29) occupying a remainder of the respective trench 205 (Fig. 2F).

	In re claim 6, Then teaches that the first filler material 210 comprises an oxide or a nitride material (e.g. silicon dioxide or silicon nitride, page 7, 2nd paragraph) located on walls of defining trench 205, i.e. the first filler material 210 filled the entire lower portion of the trench 205 including walls defining the trench 205.

	In re claim 7, Then teaches that the second filler material 212 comprises an oxide material or a nitride material (page 10, lines 26-30) located on a side of the first filler material 210 (i.e. on the top side of the first filler material 210) opposite the semiconductor material of the substrate 200.

	In re claim 11, Then teaches that the semiconductor material of the substrate 200 can be Si (page 6, 3rd paragraph), which implies that the Si can be one of amorphous or polycrystalline silicon.
	
	In re claim 12, Then teaches further comprising an intermediate layer 220 located between the upper surface of the substrate 200 and the piezoelectric material 230 (note: a fin 202 as shown in Fig. 2A is also a portion of the substrate 200 and the intermediate layer 220 is formed on the top surface of the fin 202, which also means that the intermediate layer 220 is formed on the upper surface of the substrate 200).

	In re claim 21, Then teaches a method of making a substrate for microelectronic radiofrequency devices, comprising: 
forming trenches 205 in an upper surface of a substrate 200 (Fig. 2A) comprising a semiconductor material (e.g. Si, SiGe, or Ge, page 6, 3rd paragraph); 
placing a filler material 210 in at least some of the trenches 205 (Fig. 2B); and 
placing a piezoelectric material 230 (e.g. GaN, page 13, 1st paragraph) on or above the upper surface of the substrate 200 (Fig. 2F).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (WO 2017/111892, which is equivalent to US 2018/0331156) and Vartabedian et al. (US 2009/0179027) in view of Magnee et al. (US 2016/0141357).
	In re claim 4, Then et al. teach that the filler material in trenches is silicon oxide, not a polycrystalline silicon material.  Magnee et al., however, in an analogous art, teach that, in the semiconductor device, the filled material comprising silicon oxide that located inside trenches formed in the silicon substrate would suffer the thermal expansion coefficient mismatch with the silicon substrate, causing stress generated in the array of material-filled trenches, which in turn would cause the formation of defects in the substrate ([0004]).   To overcome the foregoing deficiency, the silicon oxide used as filled material in trenches can be substituted with polysilicon because of the composition similarity between the substrate and the filled material ([0005] in Magnee).   
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Magnee’s teachings to Then’s teaching so that the filled material located inside trenches would be polycrystalline 

	In re claim 16, Then et al. are silent as to the trenches are arranged in a mesh of the semiconductor material of the substrate, with regions of the semiconductor material of the substrate laterally surrounding each respective trench.  However, Magnee’s teachings would remedy the deficiency of Then, because Magnee et al. teach that the trenches 4 are arranged in a mesh of the semiconductor material of the substrate 2, with regions of the semiconductor material of the substrate 2 laterally surrounding each respective trench 4 (Figs. 1-2).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Magnee’s teachings to Then’s teaching so that the trenches can be arranged in a mesh pattern, with regions of the semiconductor material of the substrate laterally surrounding each respective trench.   The motivation for doing so is to provide a better electrical isolation among neighboring semiconductor regions ([0043], [0048] in Magnee).


	In re claim 17, the selections of the resistivity of the semiconductor material of the substrate and the filled material in the respective trench are obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In this regard, the foregoing selection involves material .
10.	Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (WO 2017/111892) and Vartabedian et al. (US 2009/0179027) in view of Magnee et al. (US 2016/0141357), as applied to claim16 above, and further in view of Quaglietta et al. (US 2015/0187751).
	In re claim 18, Then in view of Magnee do not explicitly teach a first resistivity of the semiconductor material of the substrate is 500 ohms.cm or greater and a second resistivity of a dielectric material in the respective trench is 10 kohms.cm or greater.
	However, Then et al. do teach that the semiconductor material of the substrate comprises silicon (page 5, 2nd paragraph) and the material in the trench is dielectric material (i.e. STI material comprising an insulator, such as silicon dioxide or silicon nitride, page 6, 2nd paragraph).  In this regard, the second resistivity of the dielectric material in the trench is greater 10 kohms, as evidenced by Vartabedian et al. ([0034]).   The only issues remaining is the resistivity of the silicon substrate of the Then.  In this .


Allowable Subject Matter
11.	Claims 13-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in WO 2017/111892 and WO 2016/209263.  The improvement comprises: the intermediate layer comprises a dielectric material (claim 13); and an average thermal conductivity of a region of the substrate extending from the upper surface to a depth of the trenches is 20 W/m.K or greater (claim 2).


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image8.png
    351
    497
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    258
    558
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    262
    748
    media_image10.png
    Greyscale



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 9, 2021



/HSIEN MING LEE/